DETAILED ACTION
	This is the second office action on the merits of the instant application, and is in response to Applicant’s amendment and remarks filed July 23, 2021, wherein claims 1, 3, 5, 8, 10, 12, 15, 17 and 19 are amended.  Claims 1-20 remain in the application.  
In light of the amendments to the abstract and specification, the previous objections to the abstract and specification are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the claims has been amended to read “wherein the error messages include the FATAL level when all of the one or more LIDAR sensors,”, without any further indication of the condition of the LIDAR sensor that is indicative of a fatal condition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20190369635 A1) in view of Abeloe (US 10,672,389 B1).
Regarding claim 1, Kobayashi teaches,
A computer-implemented method for monitoring safety of an autonomous driving vehicle (ADV) (par. 97, The CPU reads at least one of the control programs from the memory, and executes the at least one control program), the method comprising:
receiving, by a vehicle controller, one or more error messages from a patrol module (Fig. 1, the camera monitor unit is a part of the ECU and can output vehicle commands (par. 119), it is also coupled to the cameras so that it also acts as the patrol module receiving/monitoring error messages from the cameras (par. 117)), wherein the one or more error messages are generated by an autonomous driving system of the ADV operating in an autonomous mode and received by the patrol module that monitors the autonomous driving system (par. 214, the CPU sends, to the control circuit of the camera module, a communication request for each of the cameras and receives, from each of the cameras via the control circuit, a response signal indicative of the operating state (error message) of the corresponding cameras to thereby check whether the cameras are operating and the signal is received by the camera monitor unit);
evaluating a status of the autonomous driving system based on the one or more error messages (par. 118, camera monitor unit determines whether one of the three cameras 32w, 32n, and 32t has malfunctioned in accordance with the monitored result of each of the three cameras 32w, 32n, and 32t); and
maintaining the ADV in the autonomous mode (par. 226, Upon determining that the camera 32t has malfunctioned, the CPU reduces the speed limit in the autonomous driving conditions to be lower by a predetermined speed. The system recognizes an error but determines that autonomous driving can continue safely at a lower speed) or switching it to a manual mode based on the status of the autonomous driving system (par. 220, Upon determining that the camera 32n has malfunctioned, the CPU visibly and/or audibly outputs, to a driver of the vehicle V through the output unit, a message indicative of the camera 32w having malfunctioned and par. 221, message prompts a driver of the vehicle to instruct the ECU 10 to switch the operation mode of the vehicle from the autonomous driving mode to the manual driving mode using the input unit, thus discontinuing the autonomous driving of the vehicle).
Kobayashi et al. further teaches a surrounding situation sensor being a laser radar sensor (par. 42) and the inclusion of a GPS as an own-vehicle position sensor (par. 38), but does not expressly teach, as Abeloe teaches, that the error messages are based at least in part, on operation status of LIDAR sensors and GPS (Abeloe, at least col. 4, lines 34-40, “The detector is further adapted to classify the identified other vehicle is classified as the second class if the identified other vehicle is being driven manually. In some embodiments of the present invention, the first camera is a LIDAR and the second and third cameras are optical digital cameras, and the first neural network is a convolutional neural network and the second neural network is a recursive neural network.”; col. 29, lines 41-58, “The run-time control engine includes an apex controller receiving as input data: front camera images, left camera images, right camera images, LIDAR images, and rear camera images (not shown). The apex controller also receives information from the network such as weather information and/GPS information. The run-time control engine may also include ImNN #1 receiving digital image data from the left camera, ImNN #2 receive digital image data from the right-side camera, and ImNN #4 receiving digital image data from the front side camera. Although not shown, another ImNN, referred to herein as a Rear ImNN, can be provided to receive images from the rear side camera or in an alternative embodiments, ImpleNN4 can receive rear side images as well as front side images and process corresponding images as the autonomous vehicle is moving forward or backward. The run-time control engine may also include ImNN #3 receiving image data from the LIDAR sensor.”; and col. 30, line 52 to col. 31, line 22, “When the subject autonomous vehicle is driving through a non-optimal condition, the apex controller can cause the driving mode to change. That is, although the subject vehicle can be autonomously driven under an optimal condition, the driving mode may need to be changed to manual when the condition is less than optimal. For instance, less than optimal condition may include: one or more camera(s) or corresponding ImNN are malfunctioning causing mis-registration(s) among candidate car regions (e.g., the ImNN processing the LIDAR image indicates a presences of a car in the front, while the ImNN processing the front camera indicates no vehicle in the front), inclement weather, and/or other vehicles moving around the subject vehicle have potential for misbehaving. The malfunction can be caused by dust on the lens, sun-glares, and/or the other vehicle having substantially the same color as the sky/overpass/trees/other general background colors to momentarily confuse the ImNN(s). With regards to other vehicles moving around the subject autonomous vehicle having a potential for misbehaving, this can be determined by whether the other vehicles around the subject autonomous vehicle are driven autonomously or manually. If manually driven, there is a higher possibility of misbehaving (e.g., due to the lack of the driving experience or due to mischievous intents). In particular, once the vehicles located around the subject autonomous vehicle are identified on the images (i.e., a “new” vehicle appearing within Zone 1) further information is collected about them: the new vehicles can be determined to be autonomously driven by establish car to car communication link (e.g., VANET); and/or the portion of the image segmented as the new vehicle may be further processed by another neural network (this neural network is connected serially to one of the ImNNs) for locating, segmenting, and understanding the license plate information. If the license plate information is extracted, the information can be used to search for accident and other historical information associated with the vehicle to estimate the possibility of misbehaving.”).  It would have been obvious to incorporate the teaching of Abeloe into the system of Kobayashi et al. for the purpose of improving safety by forcing the autonomous vehicle into a manual operating mode when critical vehicle sensors are found to malfunction or their operability comes into question, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 2, Kobayashi discloses all elements of claim 1. Kobayashi further discloses, 
wherein the vehicle controller subscribes to the patrol module for receiving error messages (Fig. 1, the camera monitor unit is a part of the ECU and can output vehicle commands (par. 119), it is also coupled to the cameras so that it also acts as the patrol module receiving/monitoring error messages from the cameras (par. 117). This means that any error message received by the patrol module is also received by the vehicle controller), wherein each error message is associated with an error level (par. 214, CPU receives a response signal (error message) indicative of the operating state of the corresponding one of the cameras 32w, 32n, and 32t to thereby check whether the corresponding one of the cameras 32w, 32n, and 32t is operating and Fig. 5, depending on which camera signal shows a malfunction, a different severity level and response is required). 

Regarding claim 4, Kobayashi discloses all elements of claim 1. Kobayashi further discloses, 
wherein the vehicle controller, in response to receiving a particular level of error message, is to generate a message corresponding to the level of error message to represent the status of the autonomous driving system (par. 220, Upon determining that the camera 32n has malfunctioned, the CPU visibly and/or audibly outputs, to a driver of the vehicle V through the output unit, a message indicative of the camera 32w having malfunctioned).

Regarding claim 5, Kobayashi discloses all elements of claim 1. Kobayashi further discloses,
wherein the vehicle controller is to send the status of the autonomous driving system to a driving mode controller, which is to keep the autonomous mode (par. 226, Upon determining that the camera 32t has malfunctioned, the CPU reduces the speed limit in the autonomous driving conditions to be lower by a predetermined speed. The system recognizes an error but determines that autonomous driving can continue safely at a lower speed) or switch the ADV to a manual mode based on the level of the status information of the autonomous driving system (par. 220, Upon determining that the camera 32n has malfunctioned, the CPU visibly and/or audibly outputs, to a driver of the vehicle V through the output unit, a message indicative of the camera 32w having malfunctioned and par. 221, prompts a driver of the vehicle V to instruct the ECU 10 to switch the operation mode of the vehicle V from the autonomous driving mode to the manual driving mode using the input unit 18, thus discontinuing the autonomous driving of the vehicle). 

Regarding claim 6, Kobayashi discloses all elements of claims 1 and 5. Kobayashi further discloses,
wherein the driving mode module is to switch the ADV to a manual mode if the status information indicates the ADV is in a fatal condition (par. 220, Upon determining that the camera 32n has malfunctioned, the CPU visibly and/or audibly outputs, to a driver of the vehicle V through the output unit, a message indicative of the camera 32w having malfunctioned and par. 221, prompts a driver of the vehicle V to instruct the ECU 10 to switch the operation mode of the vehicle V from the autonomous driving mode to the manual driving mode using the input unit 18, thus discontinuing the autonomous driving of the vehicle).

Regarding claim 7, Kobayashi discloses all elements of claims 1 and 5. Kobayashi further discloses,
wherein the driving mode module is to keep the autonomous mode if the status information indicates the ADV is in a warning condition (par. 226, Upon determining that the camera 32t has malfunctioned, the CPU reduces the speed limit in the autonomous driving conditions to be lower by a predetermined speed. The system recognizes an error but determines that autonomous driving can continue safely at a lower speed).

Regarding claim 8, Kobayashi teaches,
A non-transitory machine-readable medium having instructions stored therein for monitoring safety of an autonomous driving vehicle (ADV), the instructions, when executed by a processor, causing the processor to perform operations (par. 96, a memory including, for example, a non-transitory tangible storage media and par. 97, The CPU reads at least one of the control programs from the memory, and executes the at least one control program), the operations comprising:
receiving, by a vehicle controller, one or more error messages from a patrol module (Fig. 1, the camera monitor unit is a part of the ECU and can output vehicle commands (par. 119), it is also coupled to the cameras so that it also acts as the patrol module receiving/monitoring error messages from the cameras (par. 117)), wherein the one or more error messages are generated by an autonomous driving system of the ADV operating in an autonomous mode and received by the patrol module that monitors the autonomous driving system (par. 214, the CPU sends, to the control circuit of the camera module, a communication request for each of the cameras and receives, from each of the cameras via the control circuit, a response signal indicative of the operating state (error message) of the corresponding cameras to thereby check whether the cameras are operating and the signal is received by the camera monitor unit);
evaluating a status of the autonomous driving system based on the one or more error messages (par. 118, camera monitor unit determines whether one of the three cameras 32w, 32n, and 32t has malfunctioned in accordance with the monitored result of each of the three cameras 32w, 32n, and 32t); and
maintaining the ADV in the autonomous mode (par. 226, Upon determining that the camera 32t has malfunctioned, the CPU reduces the speed limit in the autonomous driving conditions to be lower by a predetermined speed. The system recognizes an error but determines that autonomous driving can continue safely at a lower speed) or switching it to a manual mode based on the status of the autonomous driving system (par. 220, Upon determining that the camera 32n has malfunctioned, the CPU visibly and/or audibly outputs, to a driver of the vehicle V through the output unit, a message indicative of the camera 32w having malfunctioned and par. 221, message prompts a driver of the vehicle to instruct the ECU 10 to switch the operation mode of the vehicle from the autonomous driving mode to the manual driving mode using the input unit, thus discontinuing the autonomous driving of the vehicle).
Kobayashi et al. further teaches a surrounding situation sensor being a laser radar sensor (par. 42) and the inclusion of a GPS as an own-vehicle position sensor (par. 38), but does not expressly teach, as Abeloe teaches, that the error messages are based at least in part, on operation status of LIDAR sensors and GPS (Abeloe, at least col. 4, lines 34-40, “The detector is further adapted to classify the identified other vehicle is classified as the second class if the identified other vehicle is being driven manually. In some embodiments of the present invention, the first camera is a LIDAR and the second and third cameras are optical digital cameras, and the first neural network is a convolutional neural network and the second neural network is a recursive neural network.”; col. 29, lines 41-58, “The run-time control engine includes an apex controller receiving as input data: front camera images, left camera images, right camera images, LIDAR images, and rear camera images (not shown). The apex controller also receives information from the network such as weather information and/GPS information. The run-time control engine may also include ImNN #1 receiving digital image data from the left camera, ImNN #2 receive digital image data from the right-side camera, and ImNN #4 receiving digital image data from the front side camera. Although not shown, another ImNN, referred to herein as a Rear ImNN, can be provided to receive images from the rear side camera or in an alternative embodiments, ImpleNN4 can receive rear side images as well as front side images and process corresponding images as the autonomous vehicle is moving forward or backward. The run-time control engine may also include ImNN #3 receiving image data from the LIDAR sensor.”; and col. 30, line 52 to col. 31, line 22, “When the subject autonomous vehicle is driving through a non-optimal condition, the apex controller can cause the driving mode to change. That is, although the subject vehicle can be autonomously driven under an optimal condition, the driving mode may need to be changed to manual when the condition is less than optimal. For instance, less than optimal condition may include: one or more camera(s) or corresponding ImNN are malfunctioning causing mis-registration(s) among candidate car regions (e.g., the ImNN processing the LIDAR image indicates a presences of a car in the front, while the ImNN processing the front camera indicates no vehicle in the front), inclement weather, and/or other vehicles moving around the subject vehicle have potential for misbehaving. The malfunction can be caused by dust on the lens, sun-glares, and/or the other vehicle having substantially the same color as the sky/overpass/trees/other general background colors to momentarily confuse the ImNN(s). With regards to other vehicles moving around the subject autonomous vehicle having a potential for misbehaving, this can be determined by whether the other vehicles around the subject autonomous vehicle are driven autonomously or manually. If manually driven, there is a higher possibility of misbehaving (e.g., due to the lack of the driving experience or due to mischievous intents). In particular, once the vehicles located around the subject autonomous vehicle are identified on the images (i.e., a “new” vehicle appearing within Zone 1) further information is collected about them: the new vehicles can be determined to be autonomously driven by establish car to car communication link (e.g., VANET); and/or the portion of the image segmented as the new vehicle may be further processed by another neural network (this neural network is connected serially to one of the ImNNs) for locating, segmenting, and understanding the license plate information. If the license plate information is extracted, the information can be used to search for accident and other historical information associated with the vehicle to estimate the possibility of misbehaving.”).  It would have been obvious to incorporate the teaching of Abeloe into the system of Kobayashi et al. for the purpose of improving safety by forcing the autonomous vehicle into a manual operating mode when critical vehicle sensors are found to malfunction or their operability comes into question, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.


Regarding claim 9, Kobayashi discloses all elements of claim 8. Kobayashi further discloses, 
wherein the vehicle controller subscribes to the patrol module for receiving error messages (Fig. 1, the camera monitor unit is a part of the ECU and can output vehicle commands (par. 119), it is also coupled to the cameras so that it also acts as the patrol module receiving/monitoring error messages from the cameras (par. 117). This means that any error message received by the patrol module is also received by the vehicle controller), wherein each error message is associated with an error level (par. 214, CPU receives a response signal (error message) indicative of the operating state of the corresponding one of the cameras 32w, 32n, and 32t to thereby check whether the corresponding one of the cameras 32w, 32n, and 32t is operating and Fig. 5, depending on which camera signal shows a malfunction, a different severity level and response is required). 

Regarding claim 11, Kobayashi discloses all elements of claim 8. Kobayashi further discloses, 
wherein the vehicle controller, in response to receiving a particular level of error message, is to generate a message corresponding to the level of error message to represent the status of the autonomous driving system (par. 220, Upon determining that the camera 32n has malfunctioned, the CPU visibly and/or audibly outputs, to a driver of the vehicle V through the output unit, a message indicative of the camera 32w having malfunctioned).

Regarding claim 12, Kobayashi discloses all elements of claim 8. Kobayashi further discloses, 
wherein the vehicle controller is to send the status of the autonomous driving system to a driving mode controller, which is to keep the autonomous mode (par. 226, Upon determining that the camera 32t has malfunctioned, the CPU reduces the speed limit in the autonomous driving conditions to be lower by a predetermined speed. The system recognizes an error but determines that autonomous driving can continue safely at a lower speed) or switch the ADV to a manual mode based on the level of the status information of the autonomous driving system (par. 220, Upon determining that the camera 32n has malfunctioned, the CPU visibly and/or audibly outputs, to a driver of the vehicle V through the output unit, a message indicative of the camera 32w having malfunctioned and par. 221, prompts a driver of the vehicle V to instruct the ECU 10 to switch the operation mode of the vehicle V from the autonomous driving mode to the manual driving mode using the input unit 18, thus discontinuing the autonomous driving of the vehicle). 

Regarding claim 13, Kobayashi discloses all elements of claims 8 and 12. Kobayashi further discloses,
wherein the driving mode module is to switch the ADV to a manual mode if the status information indicates the ADV is in a fatal condition (par. 220, Upon determining that the camera 32n has malfunctioned, the CPU visibly and/or audibly outputs, to a driver of the vehicle V through the output unit, a message indicative of the camera 32w having malfunctioned and par. 221, prompts a driver of the vehicle V to instruct the ECU 10 to switch the operation mode of the vehicle V from the autonomous driving mode to the manual driving mode using the input unit 18, thus discontinuing the autonomous driving of the vehicle).

Regarding claim 14, Kobayashi discloses all elements of claims 8 and 12. Kobayashi further discloses,
wherein the driving mode module is to keep the autonomous mode if the status information indicates the ADV is in a warning condition (par. 226, Upon determining that the camera 32t has malfunctioned, the CPU reduces the speed limit in the autonomous driving conditions to be lower by a predetermined speed. The system recognizes an error but determines that autonomous driving can continue safely at a lower speed).

Regarding claim 15, Kobayashi teaches,	
A data processing system, comprising:
a processor (par. 97, The CPU); and
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (par. 96, a memory including, for example, a non-transitory tangible storage media and par. 97, The CPU reads at least one of the control programs from the memory, and executes the at least one control program), the operations comprising:
receiving, by a vehicle controller, one or more error messages from a patrol module (Fig. 1, the camera monitor unit is a part of the ECU and can output vehicle commands (par. 119), it is also coupled to the cameras so that it also acts as the patrol module receiving/monitoring error messages from the cameras (par. 117)), wherein the one or more error messages are generated by an autonomous driving system of the ADV operating in an autonomous mode and received by the patrol module that monitors the autonomous driving system (par. 214, the CPU sends, to the control circuit of the camera module, a communication request for each of the cameras and receives, from each of the cameras via the control circuit, a response signal indicative of the operating state (error message) of the corresponding cameras to thereby check whether the cameras are operating and the signal is received by the camera monitor unit);
evaluating a status of the autonomous driving system based on the one or more error messages (par. 118, camera monitor unit determines whether one of the three cameras 32w, 32n, and 32t has malfunctioned in accordance with the monitored result of each of the three cameras 32w, 32n, and 32t); and
maintaining the ADV in the autonomous mode (par. 226, Upon determining that the camera 32t has malfunctioned, the CPU reduces the speed limit in the autonomous driving conditions to be lower by a predetermined speed. The system recognizes an error but determines that autonomous driving can continue safely at a lower speed) or switching it to a manual mode based on the status of the autonomous driving system (par. 220, Upon determining that the camera 32n has malfunctioned, the CPU visibly and/or audibly outputs, to a driver of the vehicle V through the output unit, a message indicative of the camera 32w having malfunctioned and par. 221, message prompts a driver of the vehicle to instruct the ECU 10 to switch the operation mode of the vehicle from the autonomous driving mode to the manual driving mode using the input unit, thus discontinuing the autonomous driving of the vehicle).
Kobayashi et al. further teaches a surrounding situation sensor being a laser radar sensor (par. 42) and the inclusion of a GPS as an own-vehicle position sensor (par. 38), but does not expressly teach, as Abeloe teaches, that the error messages are based at least in part, on operation status of LIDAR sensors and GPS (Abeloe, at least col. 4, lines 34-40, “The detector is further adapted to classify the identified other vehicle is classified as the second class if the identified other vehicle is being driven manually. In some embodiments of the present invention, the first camera is a LIDAR and the second and third cameras are optical digital cameras, and the first neural network is a convolutional neural network and the second neural network is a recursive neural network.”; col. 29, lines 41-58, “The run-time control engine includes an apex controller receiving as input data: front camera images, left camera images, right camera images, LIDAR images, and rear camera images (not shown). The apex controller also receives information from the network such as weather information and/GPS information. The run-time control engine may also include ImNN #1 receiving digital image data from the left camera, ImNN #2 receive digital image data from the right-side camera, and ImNN #4 receiving digital image data from the front side camera. Although not shown, another ImNN, referred to herein as a Rear ImNN, can be provided to receive images from the rear side camera or in an alternative embodiments, ImpleNN4 can receive rear side images as well as front side images and process corresponding images as the autonomous vehicle is moving forward or backward. The run-time control engine may also include ImNN #3 receiving image data from the LIDAR sensor.”; and col. 30, line 52 to col. 31, line 22, “When the subject autonomous vehicle is driving through a non-optimal condition, the apex controller can cause the driving mode to change. That is, although the subject vehicle can be autonomously driven under an optimal condition, the driving mode may need to be changed to manual when the condition is less than optimal. For instance, less than optimal condition may include: one or more camera(s) or corresponding ImNN are malfunctioning causing mis-registration(s) among candidate car regions (e.g., the ImNN processing the LIDAR image indicates a presences of a car in the front, while the ImNN processing the front camera indicates no vehicle in the front), inclement weather, and/or other vehicles moving around the subject vehicle have potential for misbehaving. The malfunction can be caused by dust on the lens, sun-glares, and/or the other vehicle having substantially the same color as the sky/overpass/trees/other general background colors to momentarily confuse the ImNN(s). With regards to other vehicles moving around the subject autonomous vehicle having a potential for misbehaving, this can be determined by whether the other vehicles around the subject autonomous vehicle are driven autonomously or manually. If manually driven, there is a higher possibility of misbehaving (e.g., due to the lack of the driving experience or due to mischievous intents). In particular, once the vehicles located around the subject autonomous vehicle are identified on the images (i.e., a “new” vehicle appearing within Zone 1) further information is collected about them: the new vehicles can be determined to be autonomously driven by establish car to car communication link (e.g., VANET); and/or the portion of the image segmented as the new vehicle may be further processed by another neural network (this neural network is connected serially to one of the ImNNs) for locating, segmenting, and understanding the license plate information. If the license plate information is extracted, the information can be used to search for accident and other historical information associated with the vehicle to estimate the possibility of misbehaving.”).  It would have been obvious to incorporate the teaching of Abeloe into the system of Kobayashi et al. for the purpose of improving safety by forcing the autonomous vehicle into a manual operating mode when critical vehicle sensors are found to malfunction or their operability comes into question, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 16, Kobayashi discloses all elements of claim 15. Kobayashi further discloses, wherein the vehicle controller subscribes to the patrol module for receiving error messages (Fig. 1, the camera monitor unit is a part of the ECU and can output vehicle commands (par. 119), it is also coupled to the cameras so that it also acts as the patrol module receiving/monitoring error messages from the cameras (par. 117). This means that any error message received by the patrol module is also received by the vehicle controller), wherein each error message is associated with an error level (par. 214, CPU receives a response signal (error message) indicative of the operating state of the corresponding one of the cameras 32w, 32n, and 32t to thereby check whether the corresponding one of the cameras 32w, 32n, and 32t is operating and Fig. 5, depending on which camera signal shows a malfunction, a different severity level and response is required). 

Regarding claim 18, Kobayashi discloses all elements of claim 15. Kobayashi further discloses,  
wherein the vehicle controller, in response to receiving a particular level of error message, is to generate a message corresponding to the level of error message to represent the status of the autonomous driving system (par. 220, Upon determining that the camera 32n has malfunctioned, the CPU visibly and/or audibly outputs, to a driver of the vehicle V through the output unit, a message indicative of the camera 32w having malfunctioned).

Regarding claim 19, Kobayashi discloses all elements of claim 15. Kobayashi further discloses, 
wherein the vehicle controller is to send the status of the autonomous driving system to a driving mode controller, which is to keep the autonomous mode (par. 226, Upon determining that the camera 32t has malfunctioned, the CPU reduces the speed limit in the autonomous driving conditions to be lower by a predetermined speed. The system recognizes an error but determines that autonomous driving can continue safely at a lower speed) or switch the ADV to a manual mode based on the level of the status information of the autonomous driving system (par. 220, Upon determining that the camera 32n has malfunctioned, the CPU visibly and/or audibly outputs, to a driver of the vehicle V through the output unit, a message indicative of the camera 32w having malfunctioned and par. 221, prompts a driver of the vehicle V to instruct the ECU 10 to switch the operation mode of the vehicle V from the autonomous driving mode to the manual driving mode using the input unit 18, thus discontinuing the autonomous driving of the vehicle). 

Regarding claim 20, Kobayashi discloses all elements of claims 15 and 19. Kobayashi further discloses,
wherein the driving mode module is to switch the ADV to a manual mode if the status information indicates the ADV is in a fatal condition (par. 220, Upon determining that the camera 32n has malfunctioned, the CPU visibly and/or audibly outputs, to a driver of the vehicle V through the output unit, a message indicative of the camera 32w having malfunctioned and par. 221, prompts a driver of the vehicle V to instruct the ECU 10 to switch the operation mode of the vehicle V from the autonomous driving mode to the manual driving mode using the input unit 18, thus discontinuing the autonomous driving of the vehicle).

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 3, 10 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915. The examiner can normally be reached Monday-Friday, 8 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD J WALLACE/Primary Examiner, Art Unit 3665